Citation Nr: 0739850	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  99-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable rating for hypertension 
prior to July 22, 1999, and evaluated as 10 percent disabling 
thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the veteran's claim for 
a compensable evaluation for hypertension prior to July 1999, 
and rated the disorder 10 percent thereafter.  The veteran 
appealed the initial rating and continued his appeal of the 
10 percent award.  

The Board likewise denied the appellant's claim for a 
compensable rating prior to July 1999 and a 10 percent award 
thereafter, in a March 2005 decision.  The appellant appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court), and the Board's decision was vacated 
pursuant to a May 2006 Order, following a Joint Motion for 
Remand.  The parties requested that the Court vacate the 
Board's March 2005 decision regarding the denial of an 
increased initial rating for hypertension only.  The Court 
granted the joint motion and remanded the case to the Board.

The Board subsequently remanded the case to the RO/AMC for 
further development and consideration in August 2006.  


FINDINGS OF FACT

1.	Prior to July 22, 1999, the veteran's service-connected 
hypertension was not manifested by diastolic blood pressure 
readings predominantly 100 or more, he was not shown to have 
been on continuous medication and heart enlargement was not 
demonstrated.  

2.	From July 22, 1999, the veteran's hypertension was not 
manifested by diastolic pressure predominantly 110 or more, 
with definite symptoms, or systolic pressure predominantly 
200 or more.  

3.	Left ventricular enlargement is first demonstrated on June 
14, 2004.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for hypertension 
were not met prior to July 1999.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Code 7101 (1997).  

2.	The criteria for a rating in excess of 10 percent for 
hypertension after July 1999 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7101 
(2007).  

3.	The criteria for a separate rating of 30 percent, but no 
more, for hypertensive heart disease were met on June 14, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Code 7007, (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2004, September 2006, and May 
2007, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The September 2006 and May 2007 letters provided 
notifications that meet all of these criteria.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of hypertension were 
amended, effective in January 1998.  The appeal of the 
initial evaluation for hypertension dates from the initial 
effective date in May 1995.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCPREC 3-2000.

Where diastolic pressure is predominately 100 or more, or 
where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more 
with definite symptoms, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (effective prior to January 12, 
1998).  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (2007).

A 30 percent evaluation is warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent evaluation requires marked 
enlargement of the heart (confirmed by roentgenogram or an 
apex beat beyond the midclavicular line), sustained diastolic 
hypertension with diastolic pressure of 120 or more (which 
may later have been reduced), dyspnea on exertion, and the 
preclusion of more than light manual labor.  
38 C.F.R. § 4.104, Code 7007 (effective prior to January 12, 
1998).

Effective January 12, 1998, hypertensive heart disease 
warrants a 10 percent rating where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or if continuous 
medication is required. A 30 percent rating is warranted 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. A 60 percent 
rating is assigned for more than one acute episode of 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. A 100 percent rating may be assigned when there is 
evidence of chronic congestive heart failure, or; a workload 
of 3 METs of less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2007).

Service connection for hypertension was initially granted in 
a September 1996 rating decision, and noncompensably rated 
under diagnostic code 7101, effective from May 9, 1995.

The veteran filed a claim for an increased rating in November 
1996, and a May 1997 rating decision continued the 
noncompensable rating. Subsequently, in an October 2004 
rating decision, the RO assigned a 10 percent rating, 
effective from July 22, 1999.  This was held to be the 
earliest date of clinical evidence found supporting the 
criteria for a compensable evaluation.

A June 1995 VA medical clinic outpatient checkup recorded 
blood pressure at 140/100 on admission, and later at 135/95.

On June 1995 VA examination, the veteran complained of 
shortness of breath unrelated to exertion.  He related he was 
taking no current medications.  The cardiovascular system was 
regular, with no murmurs.  Sitting blood pressure reading was 
140/100mmHg.  Recumbent blood pressure was 140/94 mmHg.  The 
lungs were clear to auscultation and percussion.  A chest X-
ray study was normal.  EKG reportedly showed  normal sinus 
rhythm with sinus arrhythmia, right atrial enlargement, left 
ventricular hypertrophy by voltage vs. normal variant, early 
repolarization abnormalities. All other systems were normal.  
The diagnosis was of normal general medical examination.

VA outpatient treatment records show that in July 1995, the 
veteran's blood pressure reading was 140/100 and 135/95.  In 
August 1995, recorded blood pressure readings were 157/69 and 
150/80.

A memo dated in March 1996 from the VA rating specialist to 
the VAMC sought an opinion as to whether a diagnosis of 
hypertension was warranted based on the findings on the June 
1995 VA examination, and on blood pressure readings in 
service.  Recorded blood pressure readings from March 12, 
1991 to January 28, 1994 were listed, and predominantly 
showed ranges from a diastolic of no higher than 90, and 
systolic no higher than 163.

A memo dated in August 1996 noted that during a June 1995 VA 
examination, blood pressure readings were recorded as sitting 
140/100 and lying 140/94, with an additional reading of 
152/88. The veteran was described as 25 years old and not 
overweight.  A VA examiner noted that the veteran had 
hypertension and also had mild hypertension in service.

As noted, in a September 1996 rating decision the RO granted 
service connection for hypertension, noncompensably rated 
effective from May 9, 1995.

VA outpatient treatment notes from 1994 to 1997 included a 
November 1996 note for back complaints, with blood pressure 
recorded at 130/90.  A January 1997 ambulatory care note for 
complaints with swallowing and sore throat showed a blood 
pressure reading of 150/90.  A March 1997 admission for an 
unrelated condition showed blood pressure of 152/120.  An 
April 1997 note, blood pressure was recorded as 140/90.  It 
was indicated during this time that he was not on medication 
for hypertension.

An examination was conducted by VA in July 1999 .  At that 
time, the examiner noted that the medical records had been 
reviewed.  The veteran was noted as having hypertension for 
the past two years, without treatment by medication.  On 
physical examination, blood pressure was recorded on three 
occasions as 140/100.  The diagnosis was hypertension.  

November 2003 VA outpatient treatment notes for unrelated 
abdominal pain reflected a blood pressure of 154/88, and the 
veteran was started on the medication diltiazem.

On a June 14, 2004 VA examination, the veteran reported 
occasional headaches and light-headedness, and that he had 
been started on medication regularly.  He claimed that he was 
hypertensive for several years, and was recently started on 
medication.  Physical examination revealed sitting blood 
pressure at 140/86, standing at 130/80, pulse 82 per minute, 
respiration 18 per minute.  Both sounds were present on heart 
examination, with no murmurs appreciated.  Lungs were clear, 
abdomen soft and nontender, and no organomegaly.  Extremities 
showed no pedal edema, and peripheral muscles were felt.  A 
chest X-ray study showed the cardiomediastinal silhouette to 
be normal in size.  An EKG study showed a pattern that 
suggested right ventricular conduction delay of moderate 
voltage criteria for left ventricular hypertrophy.  This was 
considered to be possibly a normal variant and was stated to 
be a borderline EKG when compared with an EKG performed in 
March 1997.  The assessment was essential hypertension under 
fair control with medication.

As noted, in an October 2004 rating decision, the RO 
increased the rating for hypertension from 0 to 10 percent, 
effective from July 22, 1999.  This was the date of the 
examination first showing impairment sufficient to warrant a 
compensable evaluation.  The veteran continued to appeal the 
award, stating that an increased rating was warranted.  

An examination was conducted by VA in May 2007.  At that 
time, the veteran was examined and his medical records 
reviewed for the purpose of determining whether or not heart 
enlargement was noted in 1995 or at any time thereafter.  
After reviewing the veteran's medical records the examiner 
stated that the veteran was currently on medication for 
hypertension and complained of occasional chest pain that 
appeared to be atypical.  A recent EKG reportedly showed 
minimal left ventricular hypertrophy criteria.  The examiner 
rendered an rendered an opinion that it was less likely than 
not that left ventricular hypertrophy was present in 1995 and 
was more likely than not present after 2004.  A current 
echocardiogram showed mild left ventricular hypertrophy while 
a chest X-ray showed no left ventricular hypertrophy.  

Prior to July 1999, the medical evidence of record does not 
show that he had diastolic blood pressure readings of 
predominantly 100 or that he was taking medication for 
control of his hypertension.  Following July 1999, he had 
more readings of diastolic blood pressure in the 100 range 
and, in 2003, began taking regular medication for control of 
his blood pressure.  Systolic blood pressure readings are not 
shown to be in excess of 160 at any time and at no time has 
diastolic blood pressure been shown to be predominantly 110 
or has systolic been shown to be predominantly 200 or more.  
As such, a compensable evaluation is not warranted prior to 
July 1999 and a rating in excess of 10 percent is not 
warranted under the provisions of related to hypertension.  

The veteran may also be evaluated under the provisions 
applicable to hypertensive heart disease and his case was 
returned by the Board for evaluation to ascertain whether 
there were symptoms that may be rateable under the provisions 
of this disorder.  The examination that was conducted in May 
2007 showed no manifestations ratable as compensable prior to 
July 1999 or in excess of 10 percent until examination on 
June 14, 2004.  At that time, EKG findings were compatible 
with left ventricular hypertrophy, although chest X-ray 
studies did not show heart enlargement.  On examination in 
May 2007, the examiner rendered an opinion that the medical 
evidence did not show heart enlargement until after 2004.  At 
that time, left ventricular hypertrophy, enlargement of the 
heart, was also confirmed on echocardiogram study, although, 
again, chest X-ray studies did not show enlargement.  Thus it 
is found that heart enlargement is not shown prior to the 
examination on June 14, 2004, but that, resolving reasonable 
doubt in the veteran's favor, a 30 percent rating is 
warranted subsequent to that date.  Moreover, regulations 
that became effective in January 1998 provide that the 
evaluation for hypertensive vascular disease will not be 
combined with that for hypertension.  38 C.F.R. § 4.104, Code 
7101, Note 3.  The veteran has not met the criteria for a 60 
percent rating such as symptoms of congestive heart failure, 
left ventricular dysfunction with an ejection fraction found 
to be between 30 and 50 percent, or low workload tolerance.  
Under these circumstances, a separate rating of 30 percent is 
found as of June 14, 2004.  


ORDER

The claim of entitlement a compensable rating prior to July 
22, 1999, and entitlement to a rating higher than 10 percent 
thereafter, for hypertension, is denied.  

A separate evaluation for hypertensive heart disease of 30 
percent, but no more, from June 14, 2004, is granted, subject 
to the controlling regulations governing the payment of 
monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


